ESDALE, Clerk.
RULE 7, ALABAMA RULES OF JUDICIAL ADMINISTRATION FILING FEE REQUIRED FOR PETITIONS TO MODIFY IN JUVENILE DEPENDENCY CASES
Ms. Nancy Tyson, Deputy Register of the Calhoun Circuit Court, has requested my opinion as Clerk of the Supreme Court, pursuant to Code 1975, § 12-2-19(d). The question is:
“Is a filing fee to be collected in juvenile dependency cases where a motion or petition to modify a judgment of the court is filed and where an .01 number is assigned to the filing?”
Rule 7, Alabama Rules of Judicial Administration, reads as follows:
“FEES FOR
MISCELLANEOUS FILINGS
“Any filing for which there is no express cost under the consolidated fee structure shall be treated as an original filing for cost purposes.”
My opinion is that a filing fee is required in a juvenile dependency case when a petition to modify a final judgment (or “decree”) is filed on the basis of changed circumstances. See Opinion of the Clerk No. 1, 345 So.2d 1329, 1330 (Ala.1977).
However, a modification requested by all parties would not necessarily require a filing fee. “[T]he agreement for the modification of a final decree by the parties, ratified by the judge, without a petition being filed, is not a case separate and apart from the original case; therefore, the collection of a docket fee is not authorized for its filing.” Opinion of the Clerk No. 30, 389 So.2d 1154, 1155 (Ala.1980).